UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 11-6591


TITUS WILLIAMS,

                  Petitioner - Appellant,

          v.

WARDEN MCCALL, Perry Correctional Institution,

                  Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.    Richard Mark Gergel, District
Judge. (2:09-cv-01685-RMG)


Submitted:   August 25, 2011                 Decided:   August 30, 2011


Before MOTZ, DUNCAN, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Titus Williams, Appellant Pro Se.    Donald John Zelenka, Deputy
Assistant Attorney General, Samuel Creighton Waters, Assistant
Attorney General, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                 Titus Williams seeks to appeal the district court’s

order       denying          his       Fed.        R.        Civ.     P.        60(b)       motion       for

reconsideration of the district court’s order denying relief on

his    28     U.S.C.         § 2254      (2006)             petition.           The     order       is   not

appealable         unless          a     circuit            justice        or     judge       issues       a

certificate of appealability.                       28 U.S.C. § 2253(c)(1)(A) (2006);

Reid     v.       Angelone,            369     F.3d          363,     369       (4th        Cir.     2004).

A certificate            of    appealability                  will     not       issue        absent      “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                              When the district court denies

relief      on    the    merits,         a    prisoner         satisfies          this      standard      by

demonstrating           that       reasonable               jurists     would         find     that      the

district         court’s      assessment           of        the    constitutional            claims      is

debatable        or     wrong.          Slack       v.       McDaniel,          529    U.S.     473,     484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                                        Slack, 529 U.S.

at    484-85.           We    have       independently               reviewed         the    record      and

conclude         that    Williams            has   not        made    the       requisite          showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.             We dispense with oral argument because the facts

                                                        2
and legal contentions are adequately presented in the materials

before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                   DISMISSED




                                    3